 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10                               ----oo0oo----
11

12   JOSHUA BLOCKER,                      No. 2:18-cv-253 WBS DB (PC)
13                 Plaintiff,

14        v.                              ORDER
15   JAMES SADIGHI and PATRICK PRICE,

16                 Defendants.

17

18                               ----oo0oo----

19             Before the court is defendant Patrick Price’s Request

20   for a District Judge’s Review and Ratification of the Screening

21   Orders. (Docket No. 42.)    Defendant Price requests that the court

22   “ratify” or adopt the magistrate judge’s screening order (Docket

23   No. 7), which dismissed plaintiff’s Equal Protection claim with

24   leave to amend.1   However, after the magistrate judge issued her

25   order, plaintiff notified the court that he wished to proceed

26
               1    Defendant refers in his request to “screening
27
     orders,” though it is not clear what orders the request may refer
28   to aside from the magistrate judge’s November 27, 2018 order.
                                     1
 1   immediately on his claims against the defendants without amending
 2   the complaint, and that he understood “that by going forward
 3   without amending the complaint, he is voluntarily dismissing his
 4   Equal Protection claim against [the defendants] with prejudice.”
 5   (Docket No. 10.)    Because plaintiff voluntarily dismissed his
 6   Equal Protection claim, the court need not ratify or adopt the
 7   screening order.2   Accordingly, defendant’s request (Docket No.
 8   42) is DENIED AS MOOT.
 9              IT IS SO ORDERED.
10   Dated:   November 25, 2019
11

12

13

14

15

16

17

18

19

20
          2    Defendant’s request appears to be based upon the Ninth
21
     Circuit’s holding that magistrate judges do not have jurisdiction
22   to enter case-dispositive orders without the consent of all
     parties. See Williams v. King, 875 F3d. 500, 503-04 (9th Cir.
23   2017); Branch v. Umphenour, 936 F.3d 994, 1005 (9th Cir. 2019).
     However, in response to Williams, magistrate judges in this
24   district now attach forms asking plaintiffs whether they seek to
     amend the complaint to correct defects in any screened claims or
25   whether they wish in the alternative to voluntarily dismiss the
26   screened claims. In accordance with that procedure, the
     magistrate judge did not issue a dispositive order on the
27   sufficiency of plaintiff’s complaint - the decision on whether to
     proceed was left to the plaintiff.
28
                                       2
